DETAILED ACTION
A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10 and 12-14are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110277778 A1 (Alexander et al.).
Regarding claim 1, Alexander teaches a method of treating diverticulosis in an animal having a colon (Abstract) comprising an external surface having one or more diverticula (D) and defining a lumen (L), said method comprising the steps of: 
clearing said lumen of solid matter [0026]; 
isolating a treatment portion of said colon, the treatment portion being the area covered by (100) (Fig. 5), the treatment portion having an axial length (Fig. 5); 
applying suction at a point within said lumen to depressurize the treatment portion [0026]; 
applying a material (150) to said external surface across at least one diverticulum of said one or more diverticula [0038], the at least one diverticulum located on a surface of the colon within the axial length of the treatment portion; and 
removing the suction [0038].

Regarding claim 3, Alexander teaches the method of claim 1.
Alexander further teaches the step of applying suction is performed before the step of applying a material is initiated [0038].

Regarding claim 4, Alexander teaches the method of claim 1.
Alexander further teaches the step of applying suction is performed until the at least one diverticulum of said one or more diverticula loses residual stress such that the at least one diverticulum collapses [0038, 0030].

Regarding claim 5, Alexander teaches the method of claim 1.
Alexander further teaches the step of applying suction is continued while the step of applying a material is performed [0038, 0029].

Regarding claim 6, Alexander teaches the method of claim 1.
Alexander further teaches the step of applying a material comprises applying a patch of material (100) to said external surface of said colon (L) across the at least one diverticulum (D) (Fig. 5).

Regarding claim 7, Alexander teaches the method of claim 6.
Alexander further teaches the step of applying a material is performed solely through an external approach [0038].

Regarding claim 8, Alexander teaches the method of claim 7.
Alexander further teaches the external approach comprises surgical access to said external surface, as the external surface would only be accessible through surgical access [0038].

Regarding claim 10, Alexander teaches the method of claim 6.
Alexander further teaches the step of applying a material (100) is performed through a combination of internal and external approaches [0010] as placing the sleeve is done by an external approach.

Regarding claims 12 and 13, Alexander teaches the method of claim 1.
Alexander further teaches the step of applying a material comprises applying a first material (adhesive) [0038] to said external surface across at least one diverticulum of said one or more diverticula; and 
further comprising applying a second material (150) to said external surface across at least one diverticulum of said one or more diverticula (Fig. 5) [0038].

Regarding claim 14, Alexander teaches the method of claim 13.
As Alexander teaches the use of adhesive as in claim 13, the adhesive would necessarily be applied prior to the sleeve in order to adhere it to the colon’s exterior surface and is therefore considered to teach the step of applying a material is performed prior to the step of applying a second material [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Kim (US 20090143722 A1).
Regarding claim 2, Alexander teaches the method of claim 1.
Alexander fails to teach the step of isolating a treatment portion of said colon comprises expanding one or more balloons within the lumen to isolate the treatment portion.
Kim teaches a method for treating the colon wherein the step of isolating a treatment portion of said colon comprises expanding one or more balloons (214) within the lumen to isolate the treatment portion [0022].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alexander with the isolation balloon of Kim as a simple substitution of one known element for another to obtain predictable results MPEP 2143IB.

Regarding claim 20, Alexander teaches a method of treating diverticulosis in an animal having a colon (Abstract) comprising an external surface having two or more diverticula (D) and defining a lumen (L), said method comprising the steps of: 
clearing said lumen of solid matter [0026]; 
isolating a treatment portion of said colon, the treatment portion being the area covered by (100) (Fig. 5), the treatment portion having an axial length (Fig. 5); 
applying suction at a point within said lumen to depressurize the treatment portion [0026]; 
applying an adhesive to said external surface across two or more diverticuli of said two or more diverticula [0038]; applying a material (150) to said external surface across at least one diverticulum of said two or more diverticula [0038], the two or more diverticulum located on a surface of the colon within the axial length of the treatment portion; and 
removing the suction [0038].
Alexander fails to teach or curing the adhesive or clearing said lumen of solid matter by administering an enema; isolating a treatment portion of said colon by inserting a catheter having a balloon into said colon and inflating the balloon within said lumen to isolate the treatment portion from another portion of said colon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alexander to cure the adhesive as an adhesive is only effective when properly cured.
Kim teaches a colon treatment device (Fig. 1) wherein a balloon (214) is used to isolate a section of the colon for a procedure [0022] and cleared by an enema [0023] and is therefore considered to teach clearing said lumen of solid matter by administering an enema; isolating a treatment portion of said colon by inserting a catheter having a balloon into said colon and inflating the balloon within said lumen to isolate the treatment portion from another portion of said colon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alexander with the isolation balloon and cleaning enema of Kim as a simple substitution of one known element for another to obtain predictable results MPEP 2143IB.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Hawkins .
Regarding claim 9, Alexander teaches the method of claim 7.
Alexander fails to teach the method of external approach comprises laparoscopic access to said external surface.
Hawkins teaches a method of treating diverticulosis wherein the external approach comprises laparoscopic access (Fig. 42) to said external surface [0084].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external approach of Alexander with the laparoscopic access method of Hawkins as obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success MPEP 2143IE.

Regarding claim 19, Alexander teaches a method of treating diverticulosis in an animal having a colon (Abstract) comprising an external surface having two or more diverticula (D) and defining a lumen (L), said method comprising the steps of: 
clearing said lumen of solid matter [0026]; 
isolating a treatment portion of said colon, the treatment portion being the area covered by (100) (Fig. 5), the treatment portion having an axial length (Fig. 5); 
applying suction at a point within said lumen to depressurize the treatment portion [0026]; 
applying an adhesive to said external surface across two or more diverticuli of said two or more diverticula [0038]; applying a material (150) to said external surface across at least one diverticulum of said two or more diverticula [0038], the two or more diverticulum located on a surface of the colon within the axial length of the treatment portion; and 
removing the suction [0038].
Alexander fails to teach or curing the adhesive.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alexander to cure the adhesive as any adhesive is only effective when properly cured.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Kontos (US 6048357 A).
Regarding claim 11, Alexander teaches the method of claim 10.
Alexander fails to teach the step of applying a material includes delivering an adhesive to a location on said external surface from within said lumen of said colon and applying a patch to said external surface at the location through an external approach.
Kontos teaches a device for use in puncturing and sealing internal lumens which is in the same field of endeavor and seeks to solve the same problem. Kontos further teaches a step of applying a material includes delivering an adhesive to a location on said external surface from within said lumen [Cl. 26]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alexander with the external delivery of adhesive of Kontos by applying a known technique to a known method ready for improvement to yield predictable results MPEP 2143ID.
By combining the external adhesive application of Kontos with the method of claim 10, Alexander in view of Kontos is considered to teach the step of applying a material includes delivering an adhesive to a location on said external surface from within said lumen of said colon and applying a patch to said external surface at the location through an external approach.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach the plurality of materials used in claims 14-18. As no other diverticulosis treatment involves applying said materials the external surface of the colon through the interior of the colon, these claims would be allowable if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781